DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Claims 1-16.
Species 2: Claims 17-20.
Species 3: Claims 21-24.
The species are independent or distinct because in the instant case, the Species as claimed have materially different designs and modes of operation. 
Species II and III specifically require cannulas to be parts of a reset mechanism or first setting mechanism, respectively, whereas Species I does not require its cannula to be part of a reset mechanism or first setting mechanism. Also, Species I does not comprise a cannula port, while Species II comprises a plurality of cannula ports and Species III comprises one cannula port. 
In addition to the materially different designs, the Species have different modes of operation. For example, Species I uses head piece to insert a cannula into an initial subdermal or subcutaneous depth and position. The user then uses the reset mechanism to move the cannula to a second or third subcutaneous depth and/or position. On the other hand, Species II’s mode of operation is different. Once it is desirable to move the cannula to a second subcutaneous depth or position, the user would insert the second cannula through the same used cannula port or another unused cannula port to position the second cannula to a second position and/or depth. Conversely, Species III’s mode of operation differs from the previous two Species. Once it is desired to move the cannula from a first position to a second position the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
8.	 For example, Species I would require searching for a cannula being a component of an infusion set with a head piece being connected to said cannula. While, Species II would require searching for a head piece with a plurality of cannula ports, a cannula that is a component of a reset mechanism, and a second cannula that would insert through the same used cannula port or another unused cannula port. Finally, Species III would require a different search focused on a head piece having a cannula port which a first cannula and a second cannula are inserted through. Species I-III would all require different search strategies, as each Species has a different structure and mode of operation, in order to complete a proper search for the claimed Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to William J. Kolegraff on 4/2/2021 and 4/5/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        


/James D Ponton/Examiner, Art Unit 3783